Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 is being considered by the examiner.
Drawings
The drawing submitted on 05/20/2020 are considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The is prior art of record Zhuang et al.(US 2020/0050941 A1) teach: Machine learning systems and methods for embedding attributed sequence data. The attributed sequence data includes an attribute data part having a fixed number of attribute data elements and a sequence data part having a variable number of sequence data elements. An attribute network module includes a feedforward neural network configured to convert the attribute data part to an encoded attribute vector having a first number of attribute features. A sequence network module includes a recurrent neural network configured to convert the sequence data part to an encoded sequence vector having a second number of sequence features. In use, the machine learning system learns and outputs a fixed-length feature representation of input attributed sequence data which encodes dependencies between different attribute data elements, dependencies between different sequence data elements, and dependencies between attribute data elements and sequence data elements within the attributed sequence data.
The prior art of records alone or in combination failed to teach, for independent claims 1, 19, and 20, “generating, using a controller neural network having a plurality of controller parameters and in accordance with current values of the controller parameters, a batch of output sequences, each output sequence in the batch specifying, for each of the categorical features, a respective vocabulary of categorical feature values of the categorical feature that: (i) should be active during processing of inputs by the machine learning model, and (ii) is a subset of a discrete set of possible categorical feature values of the categorical feature; for only those possible categorical feature values included in the input that are specified as active by the output sequence, mapping the possible categorical feature value to a corresponding embedding that is iteratively adjusted during the training; and processing the embeddings to generate a machine learning model output for the input; and using the performance metrics for the output sequences in the batch to adjust the current values of the controller parameters of the controller neural network.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art of record NPL “ A Deep-Learning Embedding Technique for Categorical Features Encoding” Joe, Published on July 17, 2021, teach: A deep-learned embedding technique for categorical features encoding on categorical datasets. A distributed representation for categorical features where each category is mapped to a distinct vector, and the properties of the vector are learned while training a neural network. First, we create a data vocabulary that includes only categorical data, and then we use word tokenization to make each categorical data a single word. After that, feature learning is introduced to map all of the categorical data from the vocabulary to word vectors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656